 Case 2:20-cv-00283-JRG Document 23 Filed 12/22/20 Page 1 of 4 PageID #: 674




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

JAPAN DISPLAY INC. and PANASONIC
LIQUID CRYSTAL DISPLAY CO., LTD.,

                  Plaintiff,                         CIVIL ACTION NO. 2:20-cv-00283-JRG
                     v.
                                                     JURY TRIAL DEMANDED
TIANMA MICROELECTRONICS CO.
LTD.,

                  Defendant.


                 NOTICE OF READINESS FOR SCHEDULING CONFERENCE

       Pursuant to the Court’s Standing Order Regarding Readiness For Scheduling Conference

(Dec. 20, 2011), Plaintiffs Japan Display Inc. (“JDI”) and Panasonic Liquid Crystal Display Co.,

Ltd.’s (“PLD”) (collectively “Plaintiffs”) provide notice that defendant Tianma Microelectronics

Co. Ltd. (“Tianma” or “Defendant”) has filed a motion to dismiss on December 21, 2020, and the

case is ready for a scheduling conference.

                                         Pending Motions

                Defendant’s Rule 12(b)(2) Motion to Dismiss Plaintiffs’ Complaint for Lack of

                 Personal Jurisdiction. Dkt. No. 21.

                                 Addition Notices for Patent Case

(1) Cases Previously Filed in this District Involving the Same Patent(s)

       No cases have been previously filed in this District involving the same patents. However,

the following cases involving JDI were concurrently filed against Defendant and concern similar

technology to that at issue here:




                                                 1
US 7393134
 Case 2:20-cv-00283-JRG Document 23 Filed 12/22/20 Page 2 of 4 PageID #: 675




                Japan Display Inc. v. Tianma Microelectronics Co. Ltd., No. 2:20-cv-00284-JRG

                 (pending)

                Japan Display Inc. v. Tianma Microelectronics Co. Ltd., No. 2:20-cv-00285-JRG

                 (pending)

(2) Patent Numbers for this Case and any Related Cases

                U.S. Patent Nos. 8,218,119; 10,139,687; 9,715,132; 9,793,299; 10,018,859;

                 10,423,034; 8,218,118; 10,330,989; 7,936,429 (above-captioned litigation)

                U.S. Patent Nos. 9,310,654; 8,830,409; 9,817,288 (Japan Display Inc. v. Tianma

                 Microelectronics Co. Ltd., No. 2:20-cv-00284-JRG)

                U.S. Patent Nos. 7,636,142; 7,385,665; 9,939,698 (Japan Display Inc. v. Tianma

                 Microelectronics Co. Ltd., No. 2:20-cv-00285-JRG)

(3) Dates of Any Future Markman Hearing and/or Trial for any Related Cases

       No Markman hearing or trial date has been set in the future for this or any of the above-

referenced related cases.




                                                 2
US 7393134
 Case 2:20-cv-00283-JRG Document 23 Filed 12/22/20 Page 3 of 4 PageID #: 676




Dated: December 22, 2020              Respectfully submitted,


                                      /s/Eric J. Klein
                                      Eric J. Klein
                                      Lead Attorney
                                      Texas State Bar No. 24041258
                                      Jeffrey R. Swigart
                                      Texas Bar No. 24102553
                                      VINSON & ELKINS L.L.P.
                                      2001 Ross Avenue, Suite 3900
                                      Dallas, TX 75201
                                      Telephone: (210) 220-7700
                                      Facsimile: (210) 220-7716
                                      Email: eklein@velaw.com
                                      Email: jswigart@velaw.com

                                      Hilary L. Preston
                                      Texas State Bar No. 24062946
                                      Erik Shallman
                                      Texas State Bar No. 24113474
                                      Matthew J. Melancon
                                      Texas State Bar No. 24109544
                                      VINSON & ELKINS L.L.P.
                                      2801 Via Fortuna, Suite 100
                                      Austin, TX 78746
                                      Telephone: (512) 542-8400
                                      Facsimile: (512) 542-8612
                                      Email: hpreston@velaw.com
                                      Email: eshallman@velaw.com
                                      Email: mmelancon@velaw.com

                                      Abigail Lubow
                                      California State Bar No. 314396
                                      VINSON & ELKINS L.L.P.
                                      555 Mission Street, Suite 2000
                                      San Francisco, CA 94105
                                      Telephone: (415) 979-6963
                                      Facsimile: (415) 358-5770
                                      Email: alubow@velaw.com

                                      COUNSEL FOR PLAINTIFFS JAPAN
                                      DISPLAY INC. and PANASONIC LIQUID
                                      CRYSTAL DISPLAY CO., LTD.




                                      3
US 7393134
 Case 2:20-cv-00283-JRG Document 23 Filed 12/22/20 Page 4 of 4 PageID #: 677




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, a true and correct copy of the foregoing

document was electronically filed in compliance with Local Rule CV-5(a) and was served on all

counsel who are deemed to have consented to electronic service, per Local Rule CV-5(a)(3)



                                                  /s/ Eric J. Klein
                                                  Eric J. Klein




                                              4
US 7393134
